

111 HR 3550 IH: New Fair Deal Banking and Housing Stability Act of 2013
U.S. House of Representatives
2013-11-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3550IN THE HOUSE OF REPRESENTATIVESNovember 20, 2013Mr. Amash (for himself, Mr. Duncan of South Carolina, Mr. Jordan, Mr. Lamborn, Mr. McClintock, Mr. Meadows, Mr. Price of Georgia, and Mr. Salmon) introduced the following bill; which was referred to the Committee on Financial Services, and in addition to the Committees on Appropriations, Science, Space, and Technology, Transportation and Infrastructure, and the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo stabilize the housing and banking sectors by eliminating policies that distort markets and facilitate risky lending, and for other purposes.1.Short title and table of contents(a)Short titleThis Act may be cited as the New Fair Deal Banking and Housing Stability Act of 2013.(b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title and table of contents.Title I—Reducing risky lending and housing market instabilitySubtitle A—Withdrawing failed Government mortgage corporationsPart 1—Immediate reforms of Government-Sponsored corporationsSec. 101. Repeal of housing goals for enterprises.Sec. 102. Repeal of Housing Trust Fund.Sec. 103. Repeal of Capital Magnet Fund.Sec. 104. Limitation on enterprise mortgage purchases.Sec. 105. Repeal of banking agencies’ authority relating Freddie Mac transactions.Part 2—Making space for private secondary marketsSec. 111. Reduction of enterprise conforming loan limits.Sec. 112. Loan-to-value limitation on enterprise mortgage purchases.Sec. 113. Increased capital standards for enterprises.Sec. 114. Enterprise portfolio limitations.Part 3—Abolition of Fannie Mae and Freddie MacSec. 121. Abolishment of enterprises.Subtitle B—Termination of Insurance for Banks’ Mortgage LendingPart 1—Immediate reforms of FHA credit programsSec. 131. FHA lender repurchase requirement.Sec. 132. Prohibition of FHA mortgage insurance for cash-out refinancings.Sec. 133. FHA limitation on seller concessions.Part 2—Reducing taxpayer guarantees of mortgagesSec. 141. Reduction of FHA mortgage insurance coverage.Sec. 142. Increase in FHA downpayment requirement.Part 3—Termination of FHA credit guaranteesSec. 151. Termination of FHA insurance authority.Subtitle C—Ending guarantees for Government mortgage-Backed securitiesSec. 161. Limitation on GNMA guarantees.Sec. 162. Abolishment of Ginnie Mae.Subtitle D—Repealing regulations that promote risky lendingSec. 171. Repeal of the Community Reinvestment Act of 1977.Sec. 172. Repeal of Dodd-Frank credit risk retention provisions.Sec. 173. Repeal of Dodd-Frank ability to repay and qualified mortgage provisions.Sec. 174. Repeal of the Home Mortgage Disclosure Act of 1975.Sec. 175. Repeal of Federal Home Loan Banks Affordable Housing Program and housing goals.Sec. 176. Repeal of FDIC Affordable Housing Program.Subtitle E—Stopping subsidies for certain obstacles to housing constructionSec. 181. Repeal of transportation planning provisions; rescission.Sec. 182. Termination of HUD sustainable communities initiatives; rescission.Title II—Ending bank bailouts and restoring market disciplineSubtitle A—Reducing risks to bank depositors and other creditorsSec. 201. Capital requirements.Sec. 202. FDIC insurance.Subtitle B—Repeal of bailout authoritiesSec. 211. Repeal of FDIC powers under the systemic risk determination.Sec. 212. Repeal of unusual and exigent authority of the Federal Reserve.Sec. 213. Exchange Stabilization Fund.Subtitle C—Bankruptcy, not bailouts, for complex financial institutionsSec. 221. Reforming the bankruptcy code to accommodate failing financial institutions.IReducing risky lending and housing market instabilityAWithdrawing failed Government mortgage corporations1Immediate reforms of Government-Sponsored corporations101.Repeal of housing goals for enterprises(a)RepealThe Federal Housing Enterprises Financial Safety and Soundness Act of 1992 is amended by striking sections 1331 through 1336 (12 U.S.C. 4561–6).(b)Conforming amendmentsFederal Housing Enterprises Financial Safety and Soundness Act of 1992 is amended—(1)in section 1303(28) (12 U.S.C. 4502(28)), by striking , and, for the purposes and all that follows through designated disaster areas;(2)in section 1324(b)(1)(A) (12 U.S.C. 4544(b)(1)(A)), by striking clauses (i), (ii), and (iv);(3)in section 1339(h) (12 U.S.C. 4569(h)), by striking paragraph (7);(4)in section 1341 (12 U.S.C. 4581)—(A)in subsection (a)—(i)in paragraph (1), by inserting or after the semicolon at the end;(ii)in paragraph (2), by striking the semicolon at the end and inserting a period; and(iii)by striking paragraphs (3) and (4); and(B)in subsection (b)(2)—(i)in subparagraph (A), by inserting or after the semicolon at the end;(ii)by striking subparagraphs (B) and (C); and(iii)by redesignating subparagraph (D) as subparagraph (B);(5)in section 1345(a) (12 U.S.C. 4585(a))—(A)in paragraph (1), by inserting or after the semicolon at the end;(B)in paragraph (2), by striking the semicolon at the end and inserting a period; and(C)by striking paragraphs (3) and (4); and(6)in section 1371(a)(2) (12 U.S.C. 4631(a)(2)), by striking with any housing goal established under subpart B of part 2 of subtitle A of this title, with section 1336 or 1337 of this title,.(c)Repeal of reporting requirements(1)Fannie maeSection 309 of the Federal National Mortgage Association Charter Act (12 U.S.C. 1723a) is amended by striking subsection (n).(2)Freddie MacSection 307 of the Federal Home Loan Mortgage Corporation Act (12 U.S.C. 1456) is amended by striking subsection (f).(d)Termination of affordable housing advisory councils(1)Fannie maeSection 309 of the Federal National Mortgage Association Charter Act (12 U.S.C. 1723a) is amended by striking subsection (o).(2)Freddie MacSection 307 of the Federal Home Loan Mortgage Corporation Act (12 U.S.C. 1456) is amended by striking subsection (g).102.Repeal of Housing Trust Fund(a)RepealThe Federal Housing Enterprises Financial Safety and Soundness Act of 1992 is amended by striking sections 1337 and 1338 (12 U.S.C. 4567, 4568).(b)Conforming amendments(1)Federal housing enterprises financial safety and soundness act of 1992The Federal Housing Enterprises Financial Safety and Soundness Act of 1992 is amended—(A)in section 1324(b)(1)(A) (12 U.S.C. 4544(b)(1)(A)), as amended by the preceding provisions of this Act—(i)by striking clause (iii);(ii)by striking the dash after which and inserting the text of clause (v) and a period; and(iii)by striking clause (v);(B)in section 1339(b)—(i)by striking paragraph (1);(ii)by striking the dash after consist of and inserting the text of paragraph (2) and a period; and(iii)by striking paragraph (2); and(C)in section 1345 (12 U.S.C. 4585), by striking subsection (f).(2)HOPE for homeowners programSection 257(w) of the National Housing Act (12 U.S.C. 1715z–23(w)) is amended—(A)by striking paragraphs (2) and (3); and(B)by redesignating paragraph (4) as paragraph (2).103.Repeal of Capital Magnet Fund(a)Use of fundsImmediately upon the enactment of this Act, any amounts in the Capital Magnet Fund established under section 1339 of the Federal Housing Enterprises Financial Safety and Soundness Act of 1992 (12 U.S.C. 4569) shall be available to the Secretary of the Treasury for use only for reducing the budget deficit of the Federal Government.(b)Repeal and abolishment of fundSection 1339 of the Federal Housing Enterprises Financial Safety and Soundness Act of 1992 (12 U.S.C. 4569) is hereby repealed and the Capital Magnet Fund established under such section is abolished.(c)Conforming amendmentSection 1303(24) of the Federal Housing Enterprises Financial Safety and Soundness Act of 1992 (12 U.S.C. 4502(24)) is amended by striking subparagraph (B).104.Limitation on enterprise mortgage purchases(a)Fannie MaeSection 302(b) of the Federal National Mortgage Association Charter Act (12 U.S.C. 1717(b)) is amended by adding at the end the following new paragraph:(7)The corporation may only purchase, make commitments to purchase, service, sell, lend on the security of, or otherwise deal in a mortgage on a property comprising 1- to 4-family dwelling units that—(A)bears interest at a rate that is fixed for the entire term of the mortgage; and(B)is made—(i)to finance the purchase of such property that shall be occupied by the mortgagor as the mortgagor’s principal residence; or(ii)to prepay or pay off the outstanding principal obligation under an existing mortgage or loan secured by the same property, which is occupied by the mortgagor as the mortgagor’s principal residence, but not including a mortgage under which any portion of the mortgage proceeds are used for any purpose other than to prepay or pay off such existing mortgage or for any settlement costs in connection with such mortgage, as determined in accordance with guidelines issued by the Director..(b)Freddie MacSection 305(a) of the Federal Home Loan Mortgage Corporation Act (12 U.S.C. 1454(a)) is amended by adding at the end the following new paragraph:(6)The Corporation may only purchase, make commitments to purchase, service, sell, lend on the security of, or otherwise deal in a mortgage on a property comprising 1- to 4-family dwelling units that—(A)bears interest at a rate that is fixed for the entire term of the mortgage; and(B)is made—(i)to finance the purchase of such property that shall be occupied by the mortgagor as the mortgagor’s principal residence; or(ii)to prepay or pay off the outstanding principal obligation under an existing mortgage or loan secured by the same property, which is occupied by the mortgagor as the mortgagor’s principal residence, but not including a mortgage under which any portion of the mortgage proceeds are used for any purpose other than to prepay or pay off such existing mortgage or for any settlement costs in connection with such mortgage, as determined in accordance with guidelines issued by the Director..105.Repeal of banking agencies’ authority relating Freddie Mac transactionsSection 305 of the Federal Home Loan Mortgage Corporation Act (12 U.S.C. 1454) is amended by striking subsection (b).2Making space for private secondary markets111.Reduction of enterprise conforming loan limits(a)Fannie MaeParagraph (2) of section 302(b) of the Federal National Mortgage Association Charter Act (12 U.S.C. 1717(b)(2)) is amended by striking the 7th through 11th sentences and inserting the following: Such limitations shall not exceed $417,000 for a mortgage secured by a single-family residence, $533,850 for a mortgage secured by a 2-family residence, $645,300 for a mortgage secured by a 3-family residence, and $801,950 for a mortgage secured by a 4-family residence, except that such maximum limitations shall be adjusted effective January 1 of each year beginning after the effective date of the New Fair Deal Banking and Housing Stability Act of 2013, subject to the limitations in this paragraph. Each adjustment shall be made by subtracting from such amount (as it may have been previously adjusted) an amount equal to 20 percent thereof..(b)Freddie MacParagraph (2) of section 305(a) of the Federal Home Loan Mortgage Corporation Act (12 U.S.C. 1454(a)(2)) is amended by striking the 6th through 10th sentences and inserting the following: Such limitations shall not exceed $417,000 for a mortgage secured by a single-family residence, $533,850 for a mortgage secured by a 2-family residence, $645,300 for a mortgage secured by a 3-family residence, and $801,950 for a mortgage secured by a 4-family residence, except that such maximum limitations shall be adjusted effective January 1 of each year beginning after the effective date of the New Fair Deal Banking and Housing Stability Act of 2013, subject to the limitations in this paragraph. Each adjustment shall be made by subtracting from such amount (as it may have been previously adjusted) an amount equal to 20 percent thereof..112.Loan-to-value limitation on enterprise mortgage purchases(a)Fannie MaeSection 302(b) of the Federal National Mortgage Association Charter Act (12 U.S.C. 1717(b)) is amended by adding at the end the following new paragraph:(7)Notwithstanding any other provision of law, the corporation may not purchase, or make commitments to purchase, any mortgage on a 1- to 4-family residence if the outstanding principal balance of the mortgage at the time of purchase exceeds 95.0 percent of the value of the property securing the mortgage, except that such percentage shall be adjusted effective January 1 of each year beginning after the effective date of the New Fair Deal Banking and Housing Stability Act of 2013, by reducing such percentage by 1.5 percentage points..(b)Freddie MacSection 3052(a) of the Federal Home Loan Mortgage Corporation Act (12 U.S.C. 1454(a)) is amended by adding at the end the following new paragraph:(6)Notwithstanding any other provision of law, the Corporation may not purchase, or make commitments to purchase, any mortgage on a 1- to 4-family residence if the outstanding principal balance of the mortgage at the time of purchase exceeds 95.0 percent of the value of the property securing the mortgage, except that such percentage shall be adjusted effective January 1 of each year beginning after the effective date of the New Fair Deal Banking and Housing Stability Act of 2013, by reducing such percentage by 1.5 percentage points..113.Increased capital standards for enterprises(a)Termination of risk-Based standard(1)In generalSection 1361 of the Federal Housing Enterprises Financial Safety and Soundness Act of 1992 (12 U.S.C. 4611) is amended—(A)in the section heading, by striking risk-based; and(B)in subsection (a)(1), by striking risk-based and inserting non-risk-based.(2)Conforming amendmentsSubtitle B of the Federal Housing Enterprises Financial Safety and Soundness Act of 1992 is amended by striking risk-based each place such term appears in the following sections and inserting required:(A)Section 1364(a) (12 U.S.C. 4614(a)).(B)Section 1366(a)(2)(B) (12 U.S.C. 4616(a)(2)(B)).(C)Section 1369C(a) (12 U.S.C. 4622(a)).(b)Increase in minimum capital levelsSection 1362(a) of the Federal Housing Enterprises Financial Safety and Soundness Act of 1992 (12 U.S.C. 4612(a)) is amended—(1)in paragraph (1), by inserting before the semicolon at the end the following: ; except that such percentage shall be adjusted effective January 1 of each year beginning after the effective date of the New Fair Deal Banking and Housing Stability Act of 2013, by increasing such percentage (as it may have been previously adjusted) by 0.7 percentage points;(2)in paragraph (2), by inserting before ; and the following: ; except that such percentage shall be adjusted effective January 1 of each year beginning after the effective date of the New Fair Deal Banking and Housing Stability Act of 2013, by increasing such percentage (as it may have been previously adjusted) by 0.15 percentage points; and(3)in paragraph (3), by inserting before the period at the end the following: ; and except that such percentage shall be adjusted effective January 1 of each year beginning after the effective date of the New Fair Deal Banking and Housing Stability Act of 2013, by increasing such percentage (as it may have been previously adjusted) by 0.15 percentage points.(c)Increase in critical capital levelsSection 1363(a) of the Federal Housing Enterprises Financial Safety and Soundness Act of 1992 (12 U.S.C. 4613(a)) is amended—(1)in paragraph (1), by inserting before the semicolon at the end the following: ; except that such percentage shall be adjusted effective January 1 of each year beginning after the effective date of the New Fair Deal Banking and Housing Stability Act of 2013, by increasing such percentage (as it may have been previously adjusted) by 0.7 percentage points;(2)in paragraph (2), by inserting before ; and the following: ; except that such percentage shall be adjusted effective January 1 of each year beginning after the effective date of the New Fair Deal Banking and Housing Stability Act of 2013, by increasing such percentage (as it may have been previously adjusted) by 0.15 percentage points; and(3)in paragraph (3), by inserting before the period at the end the following: ; and except that such percentage shall be adjusted effective January 1 of each year beginning after the effective date of the New Fair Deal Banking and Housing Stability Act of 2013, by increasing such percentage (as it may have been previously adjusted) by 0.15 percentage points.114.Enterprise portfolio limitationsThe Housing and Community Development Act of 1992 (12 U.S.C. 4611 et seq.) is amended by striking section 1369E (12 U.S.C. 4624) and inserting the following new section:1369E.Restriction on mortgage assets of enterprises(a)RestrictionNo enterprise shall own, as of any applicable date in this subsection or thereafter, mortgage assets in excess of—(1)as of December 31, 2013, $550,000,000,000; or(2)as of December 31 of each year thereafter, 80 percent of the aggregate amount of mortgage assets that the enterprise was permitted to own pursuant to this section as of December 31 of the immediately preceding calendar year.(b)Definition of Mortgage AssetsFor purposes of this section, the term mortgage assets means, with respect to an enterprise, assets of such enterprise consisting of mortgages, mortgage loans, mortgage-related securities, participation certificates, mortgage-backed commercial paper, obligations of real estate mortgage investment conduits and similar assets, in each case to the extent such assets would appear on the balance sheet of such enterprise in accordance with generally accepted accounting principles in effect in the United States as of September 7, 2008 (as set forth in the opinions and pronouncements of the Accounting Principles Board and the American Institute of Certified Public Accountants and statements and pronouncements of the Financial Accounting Standards Board from time to time; and without giving any effect to any change that may be made after September 7, 2008, in respect of Statement of Financial Accounting Standards No. 140 or any similar accounting standard)..3Abolition of Fannie Mae and Freddie Mac121.Abolishment of enterprises(a)Repeal of charters(1)Fannie MaeEffective upon the expiration of the 5-year period beginning on the date of the enactment of this Act, the Federal National Mortgage Association Charter Act (12 U.S.C. 1716 et seq.) is repealed and the Federal National Mortgage Association shall have no authority to conduct new business under such charter, except that the provisions of such charter in effect immediately before such repeal shall continue to apply with respect to the rights and obligations of any holders of—(A)outstanding debt obligations of the Federal National Mortgage Association, including any—(i)bonds, debentures, notes, or other similar instruments;(ii)capital lease obligations; or(iii)obligations in respect of letters of credit, bankers' acceptances, or other similar instruments; or(B)mortgage-backed securities guaranteed by the Federal National Mortgage Association.(2)Freddie MacEffective upon the expiration of the 5-year period beginning on the date of the enactment of this Act, the Federal Home Loan Mortgage Corporation Act (12 U.S.C. 1451 et seq.) is repealed and the Federal Home Loan Mortgage Corporation shall have no authority to conduct new business under such charter, except that the provisions of such charter in effect immediately before such repeal shall continue to apply with respect to the rights and obligations of any holders of—(A)outstanding debt obligations of the Federal Home Loan Mortgage Corporation, including any—(i)bonds, debentures, notes, or other similar instruments;(ii)capital lease obligations; or(iii)obligations in respect of letters of credit, bankers' acceptances, or other similar instruments; or(B)mortgage-backed securities guaranteed by the Federal Home Loan Mortgage Corporation.(3)Existing guarantee obligations(A)Explicit guaranteeThe full faith and credit of the United States is pledged to the payment of all amounts which may be required to be paid under any obligation described under paragraphs (1) and (2).(B)ApplicabilityExcept for amounts determined necessary for use for winding up the affairs of the enterprises pursuant to subsection (b), all guarantee fee amounts derived from the mortgage guarantee business of the enterprises in existence as of the expiration of the 5-year period beginning on the date of the enactment of this Act shall be deposited into the Treasury of the United States, for purposes of deficit reduction.(b)Wind-Down of enterprises(1)Termination of current conservatorshipUpon the expiration of the 5-year period beginning on the date of the enactment of this Act, the Director of the Federal Housing Finance Agency shall, with respect to each enterprise, appoint the Federal Housing Finance Agency as receiver under section 1367 of the Federal Housing Enterprises Financial Safety and Soundness Act of 1992 and carry out such receivership under the authority of such section and in accordance with this Act and any amendments made by this Act.(2)Wind downDuring the 5-year period that begins upon the date of the enactment of this Act, the Director of the Federal Housing Finance Agency, in consultation with the Secretary of the Treasury, shall take such action, and may prescribe such regulations and procedures, as may be necessary and consistent with the receiverships pursuant to paragraph (1) to wind down the operations of the enterprises in an orderly manner that complies with the requirements of this Act and any amendments made by this Act.(3)Division of assets and liabilities; authority to establish holding corporation and dissolution trust fundThe action and procedures required under paragraph (2)—(A)shall include the establishment and execution of plans to provide for an equitable division, distribution, and liquidation of the assets and liabilities of each enterprise, including any infrastructure, property, including intellectual property, platforms, or any other thing or object of value, provided that such plans shall—(i)provide for the sale, at auction, of the servicing rights to mortgages guaranteed by an enterprise under terms that ensure that a purchaser of such servicing rights shall assume a first loss position in the event of a default under such a mortgage in an amount equal to 20 percent of the aggregate amount of such loss and the Federal Government shall be liable to the purchaser for the remainder of such loss;(ii)provide for the sale, at auction, of any other assets of an enterprise having value; and(iii)comply with the requirements of this Act and any amendments made by this Act;(B)may provide for establishment of a holding corporation organized under the laws of any State of the United States or the District of Columbia for the purpose of winding down an enterprise; and(C)shall provide for establishment of one or more trusts to which to transfer—(i)outstanding debt obligations of an enterprise; or(ii)outstanding mortgages held for the purpose of collateralizing mortgage-backed securities guaranteed by an enterprise.(c)Conforming amendments to Federal Home Loan Bank ActEffective upon the expiration of the 5-year period that begins on the date of the enactment of this Act, the Federal Home Loan Bank Act is amended—(1)in section 10(a)(3)(B) (12 U.S.C. 1430(a)(3)(B)), by striking (including without limitation, mortgage-backed securities issued or guaranteed by the Federal Home Loan Mortgage Corporation, the Federal National Mortgage Corporation, and the Government National Mortgage Association); and(2)in section 16(a) (12 U.S.C. 1436(a)), by striking , in obligations, participations, or other instruments and all that follows through section 306 of the Federal Home Loan Mortgage Corporation Act,.BTermination of Insurance for Banks’ Mortgage Lending1Immediate reforms of FHA credit programs131.FHA lender repurchase requirementTitle II of the National Housing Act (12 U.S.C. 1707 et seq.) is amended by adding at the end the following new section:259.Lender repurchase requirementThe Secretary may not newly insure any mortgage on a 1- to 4-family residential property unless the mortgagee under such mortgage enters into such binding agreements as the Secretary considers necessary to ensure that, if the mortgagor is in default with respect to the mortgagor’s obligation to make payments under the mortgage for 30 or more consecutive days during the 6-month period beginning upon origination of the mortgage, the mortgagee will, upon notice by the Secretary, repurchase such mortgage in an amount equal to the remaining principal obligation under the mortgage, as determined in accordance with guidelines issued by the Secretary..132.Prohibition of FHA mortgage insurance for cash-out refinancingsTitle II of the National Housing Act (12 U.S.C. 1707 et seq.), as amended by the preceding provisions of this Act, is further amended by adding at the end the following new section:260.Prohibition of cash-out refinancingsThe Secretary may not newly insure any mortgage on a 1- to 4-family residential property under which—(1)a portion of the mortgage proceeds are used to prepay or pay off the outstanding principal obligation under an existing mortgage or loan secured by the same residential property; and(2)any portion of the mortgage proceeds are used for any purpose other than to prepay or pay off such existing mortgage and for any settlement costs in connection with such mortgage, as determined in accordance with guidelines issued by the Secretary..133.FHA limitation on seller concessionsTitle II of the National Housing Act (12 U.S.C. 1707 et seq.), as amended by the preceding provisions of this Act, is further amended by adding at the end the following new section:261.Limitation on seller concessionsThe Secretary may not newly insure any mortgage on a 1- to 4-family residential property with respect to which the seller of the property subject to such mortgage (or any third party or entity that is reimbursed directly or indirectly by the seller) contributes toward the acquisition of the property by the mortgagor any amount in excess of 3 percent of the total closing costs (as determined by the Secretary) in connection with such acquisition..2Reducing taxpayer guarantees of mortgages141.Reduction of FHA mortgage insurance coverageTitle II of the National Housing Act (12 U.S.C. 1707 et seq.), as amended by the preceding provisions of this Act, is further amended by adding at the end the following new section:262.Reduction of mortgage insurance coverageNotwithstanding any other provision of this title, the Secretary may not insure, or make any commitment to insure, any portion of any mortgage on a 1- to 4-family residential property in excess of the amount equal to the following percentage of the original principal obligation of the mortgage:(1)In the case of any such mortgage insured after the date of the enactment of the New Fair Deal Banking and Housing Stability Act of 2013, 80 percent of such original principal obligation, subject to paragraphs (2) through (5).(2)In the case of any such mortgage insured after the expiration of the 1-year period beginning on the date of the enactment of such Act, 70 percent of such original principal obligation, subject to paragraphs (3) through (5).(3)In the case of any such mortgage insured after the expiration of the 2-year period beginning on the date of the enactment of such Act, 60 percent of such original principal obligation, subject to paragraphs (4) through (5).(4)In the case of any such mortgage insured after the expiration of the 3-year period beginning on the date of the enactment of such Act, 50 percent of such original principal obligation, subject to paragraph (5).(5)In the case of any such mortgage insured after the expiration of the 4-year period beginning on the date of the enactment of such Act, 40 percent of such original principal obligation..142.Increase in FHA downpayment requirementSubparagraph (A) of section 203(b)(9) of the National Housing Act (12 U.S.C. 1709(b)(9)(A)) is amended—(1)by striking (A) In general.—A mortgage and inserting the following:(A)In general(i)Payment requirementA mortgage;(2)by striking 3.5 percent of the appraised value of the property and inserting the percentage of the appraised value of the property specified in clause (ii); and(3)by adding at the end the following new clause:(ii)Percentage of appraised value of propertyThe percentage of the appraised value of a property specified in this clause is—(I)for a mortgage insured under this section after the date of the enactment of the New Fair Deal Banking and Housing Stability Act of 2013, 5.0 percent, subject to subclauses (II) through (V);(II)for a mortgage insured under this section after the expiration of the 1-year period beginning on the date of the enactment of the New Fair Deal Banking and Housing Stability Act of 2013, 6.5 percent, subject to subclauses (III) through (V);(III)for a mortgage insured under this section after the expiration of the 2-year period beginning on the date of the enactment of the New Fair Deal Banking and Housing Stability Act of 2013, 8.0 percent, subject to subclauses (IV) and (V);(IV)for a mortgage insured under this section after the expiration of the 3-year period beginning on the date of the enactment of the New Fair Deal Banking and Housing Stability Act of 2013, 9.5 percent, subject to subclause (V); and(V)for a mortgage insured under this section after the expiration of the 4-year period beginning on the date of the enactment of the New Fair Deal Banking and Housing Stability Act of 2013, 11.0 percent..3Termination of FHA credit guarantees151.Termination of FHA insurance authority(a)TerminationEffective upon the expiration of the 5-year period beginning on the date of the enactment of this Act, the Secretary of Housing and Urban Development may not insure, guarantee, or make any mortgage or other loan pursuant to any of the following provisions of law:(1)National Housing ActTitles I, II, V, VI, VII, VIII, IX, and XI of the National Housing Act (12 U.S.C. 1702 et seq., 1707 et seq., 1731a et seq., 1736 et seq., 1747 et seq., 1748 et seq., 1750 et seq., 1749aaa et seq.).(2)Energy efficient mortgages programSection 106 of the Energy Policy Act of 1992 (12 U.S.C. 1701z–16) or section 513 of the Housing and Community Development Act of 1992 (Public Law 102–550; 106 Stat. 3786).(3)Flexible subsidy programSection 201 of the Housing and Community Development Amendments of 1978 (12 U.S.C. 1715z–1a).(4)Loan guarantees for Indian housingSection 184 of the Housing and Community Development Act of 1992 (12 U.S.C. 1715z–13a).(5)Loan guarantees for Native Hawaiian housingSection 184A of the Housing and Community Development Act of 1992 (12 U.S.C. 1715z–13b).(6)Multifamily mortgage credit programSection 542 of the Housing and Community Development Act of 1992 (12 U.S.C. 1715z–22).(b)RepealsEffective upon the expiration of the period referred to in subsection (a), the provisions of law specified in such subsection are repealed.(c)Transfer of FHA functions to Secretary of the TreasuryEffective upon the expiration of the period referred to in subsection (a), all FHA functions are transferred to the Secretary of the Treasury, but only to the extent necessary to fulfill outstanding obligations of the Department of Housing and Urban Development under such provisions and windup the business of the Department of Housing and Urban Development under such provisions.(d)Resolution and termination of FHA functions(1)Resolution of functionsThe Secretary of the Treasury shall—(A)complete the disposition and resolution of FHA functions in accordance with this section; and(B)resolve all FHA functions that are transferred to the Secretary under subsection (c).(2)Termination of functionsAll FHA functions that are transferred to the Secretary under subsection (c) shall terminate on the date all obligations of the FHA, and all obligations of others to the FHA, in effect immediately before the expiration of the period referred to in subsection (a) have been satisfied, as determined by the Secretary of the Treasury.(3)Report to CongressUpon making the determination described in paragraph (2), the Secretary of the Treasury shall report the determination to the Committee on Financial Services of the House of Representatives and the Committee on Banking, Housing, and Urban Affairs of the Senate.(e)Duties of Secretary of the Treasury(1)In generalThe Secretary of the Treasury shall be responsible for the implementation of this section, including—(A)the administration and wind-up of all FHA functions transferred to the Secretary under subsection (c);(B)the administration and wind-up of any outstanding obligations of the Federal Government under any programs terminated by this section; and(C)taking such other actions as may be necessary to wind-up any outstanding affairs of the FHA.(f)PersonnelEffective upon the expiration of the period referred to in subsection (a), there are transferred to the Department of the Treasury all individuals, who—(1)immediately before such expiration, were officers or employees of the Department of Housing and Urban Development; and(2)in their capacity as such an officer or employee, performed functions that are transferred to the Secretary under subsection (c).(g)Exercise of authoritiesExcept as otherwise provided by law, a Federal official to whom a function is transferred by this section, for purposes of performing the function and subject to subsection (c), exercise all authorities under any other provision of law that were available with respect to the performance of that function to the official responsible for the performance of the function immediately before the effective date of the transfer of the function under this section.(h)Transfer of assetsExcept as otherwise provided in this section so much of the personnel, property, records, and unexpended balances of appropriations, allocations, and other funds employed, used, held, available, or to be made available in connection with a function transferred to an official or agency by this section shall be available to the official or the head of that agency, respectively, at such time or times as the Director of the Office of Management and Budget directs for use in connection with the functions transferred.(i)Delegation and assignmentExcept as otherwise expressly prohibited by law, an official to whom functions are transferred under this section (including the head of any office to which functions are transferred under this section) may delegate any of the functions so transferred to such officers and employees of the office of the official as the official may designate, and may authorize successive redelegations of such functions as may be necessary or appropriate. No delegation of functions under this subsection or under any other provision of this section shall relieve the official to whom a function is transferred under this section of responsibility for the administration of the function.(j)Authority of Secretary of the Treasury with respect to functions transferred(1)DeterminationsIf necessary, the Secretary of the Treasury shall make any determination of the functions that are transferred under this section.(2)Incidental transfersThe Secretary of the Treasury, at such time or times as the Secretary shall provide, may make such determinations as may be necessary with regard to the functions transferred by this section, and to make such additional incidental dispositions of personnel, assets, liabilities, grants, contracts, property, records, and unexpended balances of appropriations, authorizations, allocations, and other funds held, used, arising from, available to, or to be made available in connection with such functions, as may be necessary to carry out the provisions of this section.(k)Savings provisions(1)Authority regarding outstanding commitmentsNotwithstanding the repeals under subsection (b), the Secretary may insure, guarantee, or make any mortgage for which a commitment to insure, guarantee, or make was made before the effective date of such repeals under the provision of law repealed. Any such mortgage shall be subject to the terms of the provisions of law repealed as in effect immediately before such repeal.(2)Effect on outstanding mortgage insuranceAny mortgage insurance, funds, or activities subject, before repeal, to a provision of law repealed by subsection (b) shall continue to be governed by the provision as in effect immediately before repeal.(3)Existing rights, duties, and obligations not affectedSubsections (a) and (b) shall not affect the validity of any right, duty, or obligation of the United States, the Secretary of Housing and Urban Development, or any other person, which—(A)arises under any provision of law repealed by subsection (b); and(B)existed immediately before the effective date of such repeals.(4)Legal DocumentsAll orders, determinations, rules, regulations, permits, grants, loans, contracts, agreements, certificates, licenses, and privileges—(A)that have been issued, made, granted, or allowed to become effective by the Secretary of Housing and Urban Development, any officer or employee of any office transferred by this section, or any other Government official, or by a court of competent jurisdiction, in the performance of any function that is transferred by this section, and(B)that are in effect upon the expiration of the period referred to in subsection (a) (or become effective after such date pursuant to their terms as in effect upon such expiration), shall continue in effect according to their terms until modified, terminated, superseded, set aside, or revoked in accordance with law by the President, any other authorized official, a court of competent jurisdiction, or operation of law.(5)ProceedingsThis section shall not affect any proceedings or any application for any benefits, service, license, permit, certificate, or financial assistance pending upon the expiration of the period referred to in subsection (a) before an office transferred by this section, but such proceedings and applications shall be continued. Orders shall be issued in such proceedings, appeals shall be taken therefrom, and payments shall be made pursuant to such orders, as if this section had not been enacted, and orders issued in any such proceeding shall continue in effect until modified, terminated, superseded, or revoked by a duly authorized official, by a court of competent jurisdiction, or by operation of law. Nothing in this paragraph shall be considered to prohibit the discontinuance or modification of any such proceeding under the same terms and conditions and to the same extent that such proceeding could have been discontinued or modified if this section had not been enacted.(6)Nonabatement of actionsNo action or other proceeding commenced by or against the Secretary of Housing and Urban Development in connection with functions transferred to the Secretary of the Treasury under subsection (c) shall abate by reason of the enactment of this section, except that the Secretary of the Treasury shall be substituted for the Secretary of Housing and Urban Development as a party to any such action or proceeding.(7)SuitsThis section shall not affect suits commenced before the expiration of the period referred to in subsection (a), and in all such suits, proceeding shall be had, appeals taken, and judgments rendered in the same manner and with the same effect as if this section had not been enacted. If any Government officer in the official capacity of such officer is party to a suit with respect to a function of the officer, and under this section such function is transferred to any other officer or office, then such suit shall be continued with the other officer or the head of such other office, as applicable, substituted or added as a party.(8)Administrative Procedure and Judicial ReviewExcept as otherwise provided by this section, any statutory requirements relating to notice, hearings, action upon the record, or administrative or judicial review that apply to any function transferred by this section shall apply to the exercise of such function by the head of the Federal agency, and other officers of the agency, to which such function is transferred by this section.(l)Availability of existing fundsExisting appropriations and funds available for the performance of functions, programs, and activities terminated pursuant to this section shall remain available, for the duration of their period of availability, for necessary expenses in connection with the termination and resolution of such functions, programs, and activities. Upon the expiration of all contracts and agreements with respect to such functions, programs, and activities, any unexpended balances of the funds referred to in this subsection shall be deposited in the Treasury as miscellaneous receipts.(m)ReferencesAny reference in any other Federal law, Executive order, rule, regulation, or delegation of authority, or any document of or pertaining to a department or office from which a function is transferred by this section—(1)to the head of such department or office is deemed to refer to the head of the department or office to which the function is transferred; or(2)to such department or office is deemed to refer to the department or office to which the function is transferred.(n)DefinitionsFor purposes of this section, the following definitions shall apply:(1)FHAThe term FHA means the Secretary of Housing and Urban Development, but only to the extent of the operations, authority, and functions of the Secretary pursuant to the provisions of law repealed by subsection (b).(2)FHA functionsThe term FHA functions means functions under the provisions of law repealed by subsection (b) that, immediately before the effective date of such repeals, are authorized to be performed by the Secretary of Housing and Urban Development or any officer or employee of the Department of Housing and Urban Development, or any office of the Department of Housing and Urban Development.(3)FunctionThe term function includes any duty, obligation, power, authority, responsibility, right, privilege, activity, or program.(4)OfficeThe term office includes any office, administration, agency, bureau, institute, council, unit, organizational entity, or component thereof.CEnding guarantees for Government mortgage-Backed securities161.Limitation on GNMA guaranteesSubsection (g) of section 306 of the Federal National Mortgage Association Charter Act (12 U.S.C. 1721(g)) is amended by adding at the end the following new paragraph:(4)The Association may not enter into commitments to issue guarantees under this subsection in an aggregate amount—(A)in any month commencing after the date of the enactment of the New Fair Deal Banking and Housing Stability Act of 2013, that exceeds $38,000,000,000, subject to subparagraphs (B) through (F);(B)in any month commencing after the expiration of the 1-year period beginning on the date of the enactment of the New Fair Deal Banking and Housing Stability Act of 2013, that exceeds $32,000,000,000, subject to subparagraphs (C) through (F);(C)in any month commencing after the expiration of the 2-year period beginning on the date of the enactment of the New Fair Deal Banking and Housing Stability Act of 2013, that exceeds $24,000,000,000, subject to subparagraphs (D) through (F);(D)in any month commencing after the expiration of the 3-year period beginning on the date of the enactment of the New Fair Deal Banking and Housing Stability Act of 2013, that exceeds $16,000,000,000, subject to subparagraphs (E) and (F);(E)in any month commencing after the expiration of the 4-year period beginning on the date of the enactment of the New Fair Deal Banking and Housing Stability Act of 2013, that exceeds $8,000,000,000, subject to subparagraph (F); and(F)in any month commencing after the expiration of the 5-year period beginning on the date of the enactment of the New Fair Deal Banking and Housing Stability Act of 2013, that exceeds $0..162.Abolishment of Ginnie Mae(a)Abolishment and transferEffective upon the expiration of the 5-year period beginning on the date of the enactment of this Act—(1)the Government National Mortgage Association is abolished; and(2)all functions that, immediately before the expiration of such period are authorized to be performed by the Association, any officer or employee of the Association acting in that capacity, or any office of the Association, are transferred to the Secretary of the Treasury.(b)Repeals(1)CharterFor provisions repealing the organic authority of the Government National Mortgage Association, see section 121(a)(1) of this Act.(2)Administrative expenses provisionEffective upon the expiration of the period referred to in subsection (a), subsection (b) of section 306 of the Housing Act of 1959 (12 U.S.C. 1721 note) is hereby repealed.(c)Resolution and termination of FHA functions(1)Resolution of functionsThe Secretary of the Treasury shall—(A)complete the disposition and resolution of FHA functions in accordance with this section; and(B)resolve all FHA functions that are transferred to the Secretary under subsection (a)(2).(2)Termination of functionsAll FHA functions that are transferred to the Secretary under subsection (a)(2) shall terminate on the date all obligations of the FHA, and all obligations of others to the FHA, in effect immediately before the expiration of the period referred to in subsection (a) have been satisfied, as determined by the Secretary of the Treasury.(3)Report to CongressUpon making the determination described in paragraph (2), the Secretary of the Treasury shall report the determination to the Committee on Financial Services of the House of Representatives and the Committee on Banking, Housing, and Urban Affairs of the Senate.(d)Duties of Secretary of the Treasury(1)In generalThe Secretary of the Treasury shall be responsible for the implementation of this section, including—(A)the administration and wind-up of all FHA functions transferred to the Secretary under subsection (c);(B)the administration and wind-up of any outstanding obligations of the Federal Government under any programs terminated by this section; and(C)taking such other actions as may be necessary to wind-up any outstanding affairs of the FHA.(e)PersonnelEffective upon the expiration of the period referred to in subsection (a), there are transferred to the Department of the Treasury all individuals, who—(1)immediately before such expiration, were officers or employees of the Department of Housing and Urban Development; and(2)in their capacity as such an officer or employee, performed functions that are transferred to the Secretary under subsection (c).(f)Exercise of authoritiesExcept as otherwise provided by law, a Federal official to whom a function is transferred by this section, for purposes of performing the function, exercise all authorities under any other provision of law that were available with respect to the performance of that function to the official responsible for the performance of the function immediately before the effective date of the transfer of the function under this section.(g)Transfer of assetsExcept as otherwise provided in this section so much of the personnel, property, records, and unexpended balances of appropriations, allocations, and other funds employed, used, held, available, or to be made available in connection with a function transferred to an official or agency by this section shall be available to the official or the head of that agency, respectively, at such time or times as the Director of the Office of Management and Budget directs for use in connection with the functions transferred.(h)Delegation and assignmentExcept as otherwise expressly prohibited by law, an official to whom functions are transferred under this section (including the head of any office to which functions are transferred under this section) may delegate any of the functions so transferred to such officers and employees of the office of the official as the official may designate, and may authorize successive redelegations of such functions as may be necessary or appropriate. No delegation of functions under this subsection or under any other provision of this section shall relieve the official to whom a function is transferred under this section of responsibility for the administration of the function.(i)Authority of Secretary of the Treasury with respect to functions transferred(1)DeterminationsIf necessary, the Secretary of the Treasury shall make any determination of the functions that are transferred under this section.(2)Incidental transfersThe Secretary of the Treasury, at such time or times as the Secretary shall provide, may make such determinations as may be necessary with regard to the functions transferred by this section, and to make such additional incidental dispositions of personnel, assets, liabilities, grants, contracts, property, records, and unexpended balances of appropriations, authorizations, allocations, and other funds held, used, arising from, available to, or to be made available in connection with such functions, as may be necessary to carry out the provisions of this section.(j)Savings provisions(1)Authority regarding outstanding commitmentsNotwithstanding the repeals under subsection (b), the Secretary may insure any mortgage for which a commitment to insure was made before the effective date of such repeals under the provision of law repealed. Any such mortgage shall be subject to the terms of the provisions of law repealed as in effect immediately before such repeal.(2)Effect on outstanding mortgage insuranceAny mortgage insurance, funds, or activities subject, before repeal, to a provision of law repealed by subsection (b) shall continue to be governed by the provision as in effect immediately before repeal.(3)Existing rights, duties, and obligations not affectedSubsections (a) and (b) shall not affect the validity of any right, duty, or obligation of the United States, the Secretary of Housing and Urban Development, or any other person, which—(A)arises under any provision of law repealed by subsection (b); and(B)existed immediately before the effective date of such repeals.(4)Legal DocumentsAll orders, determinations, rules, regulations, permits, grants, loans, contracts, agreements, certificates, licenses, and privileges—(A)that have been issued, made, granted, or allowed to become effective by the Secretary of Housing and Urban Development, any officer or employee of any office transferred by this section, or any other Government official, or by a court of competent jurisdiction, in the performance of any function that is transferred by this section, and(B)that are in effect upon the expiration of the period referred to in subsection (a) (or become effective after such date pursuant to their terms as in effect upon such expiration), shall continue in effect according to their terms until modified, terminated, superseded, set aside, or revoked in accordance with law by the President, any other authorized official, a court of competent jurisdiction, or operation of law.(5)ProceedingsThis section shall not affect any proceedings or any application for any benefits, service, license, permit, certificate, or financial assistance pending upon the expiration of the period referred to in subsection (a) before an office transferred by this section, but such proceedings and applications shall be continued. Orders shall be issued in such proceedings, appeals shall be taken therefrom, and payments shall be made pursuant to such orders, as if this section had not been enacted, and orders issued in any such proceeding shall continue in effect until modified, terminated, superseded, or revoked by a duly authorized official, by a court of competent jurisdiction, or by operation of law. Nothing in this paragraph shall be considered to prohibit the discontinuance or modification of any such proceeding under the same terms and conditions and to the same extent that such proceeding could have been discontinued or modified if this section had not been enacted.(6)Nonabatement of actionsNo action or other proceeding commenced by or against the Secretary of Housing and Urban Development in connection with functions transferred to the Secretary of the Treasury under subsection (c) shall abate by reason of the enactment of this section, except that the Secretary of the Treasury shall be substituted for the Secretary of Housing and Urban Development as a party to any such action or proceeding.(7)SuitsThis section shall not affect suits commenced before the expiration of the period referred to in subsection (a), and in all such suits, proceeding shall be had, appeals taken, and judgments rendered in the same manner and with the same effect as if this section had not been enacted. If any Government officer in the official capacity of such officer is party to a suit with respect to a function of the officer, and under this section such function is transferred to any other officer or office, then such suit shall be continued with the other officer or the head of such other office, as applicable, substituted or added as a party.(8)Administrative Procedure and Judicial ReviewExcept as otherwise provided by this section, any statutory requirements relating to notice, hearings, action upon the record, or administrative or judicial review that apply to any function transferred by this section shall apply to the exercise of such function by the head of the Federal agency, and other officers of the agency, to which such function is transferred by this section.(k)Availability of existing fundsExisting appropriations and funds available for the performance of functions, programs, and activities terminated pursuant to this section shall remain available, for the duration of their period of availability, for necessary expenses in connection with the termination and resolution of such functions, programs, and activities. Upon the expiration of all contracts and agreements with respect to such functions, programs, and activities, any unexpended balances of the funds referred to in this subsection shall be deposited in the Treasury as miscellaneous receipts.(l)ReferencesAny reference in any other Federal law, Executive order, rule, regulation, or delegation of authority, or any document of or pertaining to a department or office from which a function is transferred by this section—(1)to the head of such department or office is deemed to refer to the head of the department or office to which the function is transferred; or(2)to such department or office is deemed to refer to the department or office to which the function is transferred.(m)DefinitionsFor purposes of this section, the following definitions shall apply:(1)AssociationThe term Association means the Government National Mortgage Association.(2)FunctionThe term function includes any duty, obligation, power, authority, responsibility, right, privilege, activity, or program.(3)OfficeThe term office includes any office, administration, agency, bureau, institute, council, unit, organizational entity, or component thereof.(4)SecretaryThe term Secretary means the Secretary of the Treasury.DRepealing regulations that promote risky lending171.Repeal of the Community Reinvestment Act of 1977The Community Reinvestment Act of 1977 (12 U.S.C. 2901 et seq.) is hereby repealed.172.Repeal of Dodd-Frank credit risk retention provisions(a)Credit risk retentionSection 15G of the Securities Exchange Act of 1934 (15 U.S.C. 78o–11) is hereby repealed.(b)StudySubsection (c) of section 941 of the Dodd-Frank Wall Street Reform and Consumer Protection Act is hereby repealed.173.Repeal of Dodd-Frank ability to repay and qualified mortgage provisionsSection 129C of the Truth in Lending Act (15 U.S.C. 1639c) is amended—(1)by striking subsections (a) and (b); and(2)by redesignating subsections (c) through (i) as subsections (a) through (g), respectively.174.Repeal of the Home Mortgage Disclosure Act of 1975The Home Mortgage Disclosure Act of 1975 (12 U.S.C. 2801 et seq.) is hereby repealed.175.Repeal of Federal Home Loan Banks Affordable Housing Program and housing goals(a)Affordable Housing ProgramThe Federal Home Loan Bank Act (12 U.S.C. 1421 et seq.) is amended—(1)in section 10 (12 U.S.C. 1430), by striking subsections (g), (h), (i), (j), and (k); and(2)by repealing section 10b (12 U.S.C. 1430b).(b)Housing goalsSection 10C of the Federal Home Loan Bank Act (12 U.S.C. 1430C) is hereby repealed.176.Repeal of FDIC Affordable Housing ProgramSection 40 of the Federal Deposit Insurance Act (12 U.S.C. 1831q) is hereby repealed.EStopping subsidies for certain obstacles to housing construction181.Repeal of transportation planning provisions; rescission(a)Repeals(1)Federal-aid highwaysSections 134 and 135 of title 23, United States Code, and the items relating to such sections in the analysis for chapter 1 of that title, are repealed.(2)Research, technology, and educationSection 505 of title 23, United States Code, and the item relating to that section in the analysis for chapter 5 of that title, are repealed.(3)Public transportationSections 5303, 5304, and 5305 of title 49, United States Code, and the items relating to such sections in the analysis for chapter 53 of that title, are repealed.(b)RescissionsEffective on the date of the enactment of this Act, the unobligated balances available on such date of enactment of funds made available to carry out each of the sections repealed by this section are hereby rescinded.182.Termination of HUD sustainable communities initiatives; rescission(a)TerminationThe following programs, activities, and initiatives of the Department of Housing and Urban Development are hereby terminated:(1)Sustainable communities initiativeThe Sustainable Communities Initiative originally established under the heading Community Planning and Development—Community Development Fund of title II of division A of the Consolidated Appropriations Act, 2010 (Public Law 111–117; 123 Stat. 3084).(2)Sustainable communities regional planning grantsThe Regional Integrated Planning Grants program originally established under such heading.(3)Community challenge planning grantsThe Community Challenge Planning Grants program originally established under such heading.(4)Capacity building for sustainable communitiesThe program for capacity building for sustainable communities originally established under such heading.(b)RescissionsEffective on the date of the enactment of this Act, the unobligated balances available on such date of enactment of funds made available to carry out each of the programs and initiatives terminated by subsection (a) are hereby rescinded.IIEnding bank bailouts and restoring market disciplineAReducing risks to bank depositors and other creditors201.Capital requirements(a)In generalNotwithstanding any other provision of law, the appropriate Federal regulators shall set capital standards for financial companies as provided in this section.(b)Minimum capital requirementEach financial company shall be required to maintain sufficient capital to remain adequately capitalized, as defined under subsection (c)(2).(c)Capital categories(1)Well capitalizedA financial company is well capitalized if the company maintains a capital level of 12 percent or more.(2)Adequately capitalizedA financial company is adequately capitalized if the company maintains a capital level of 10 percent or more.(3)UndercapitalizedA financial company is undercapitalized if the company maintains a capital level of less than 10 percent.(4)Significantly undercapitalizedA financial company is significantly undercapitalized if the company maintains a capital level of less than 6 percent.(5)Critically undercapitalizedA financial company is critically undercapitalized if the company maintains a capital level of 2 percent or less.(d)Capital calculationIn computing a financial company’s capital for purposes of this section—(1)the value of capital shall be calculated based on the current market value of the capital, and not by reference to the book value of such capital;(2)the percentage of capital maintained by a company shall be based on the total consolidated assets of the company; and(3)there shall be no risk-weighting of assets.(e)Phase-In periodNotwithstanding subsection (c), during the 6-year period beginning on the date of the enactment of this Act, the percentages contained in paragraphs (1) through (5) of subsection (c) shall be treated as follows:(1)During the 1-year period following the date of the enactment of this Act, 6 percent, 4 percent, 4 percent, 3 percent, and 2 percent, respectively.(2)During the 1-year period following the period described under paragraph (1), 7 percent, 5 percent, 5 percent, 3.5 percent, and 2 percent, respectively.(3)During the 1-year period following the period described under paragraph (2), 8 percent, 6 percent, 6 percent, 4 percent, and 2 percent, respectively.(4)During the 1-year period following the period described under paragraph (3), 9 percent, 7 percent, 7 percent, 4.5 percent, and 2 percent, respectively.(5)During the 1-year period following the period described under paragraph (4), 10 percent, 8 percent, 8 percent, 5 percent, and 2 percent, respectively.(6)During the 1-year period following the period described under paragraph (5), 11 percent, 9 percent, 9 percent, 5.5 percent, and 2 percent, respectively.(f)DefinitionsFor purposes of this section:(1)Appropriate Federal regulatorThe term appropriate Federal regulator—(A)has the meaning given the term appropriate Federal banking agency under section 3 of the Federal Deposit Insurance Act (12 U.S.C. 1813);(B)means the Board of Governors of the Federal Reserve System, in the case of a nonbank financial company supervised by the Board of Governors; and(C)means the National Credit Union Administration Board, in the case of a credit union.(2)CapitalThe term capital means common equity tier 1 capital and additional tier 1 capital, as such terms are defined in the notice of final rulemaking published in the Federal Register on October 11, 2013 (78 Fed. Reg. 62173–74).(3)Credit unionThe term credit union includes a Federal credit union and a State credit union, as such terms are defined under section 101 of the Federal Credit Union Act (12 U.S.C. 1752).(4)Depository institutionThe term depository institution has the meaning given such term under section 3 of the Federal Deposit Insurance Act (12 U.S.C. 1813).(5)Depository institution holding companyThe term depository institution holding company has the meaning given such term under section 3 of the Federal Deposit Insurance Act (12 U.S.C. 1813).(6)Financial companyThe term financial company means—(A)a credit union;(B)a depository institution;(C)a depository institution holding company; and(D)a nonbank financial company supervised by the Board of Governors.(7)Nonbank financial company supervised by the Board of GovernorsThe term nonbank financial company supervised by the Board of Governors has the meaning given such term under section 102 of the Dodd-Frank Wall Street Reform and Consumer Protection Act (12 U.S.C. 5311).202.FDIC insurance(a)Reduction in maximum insurance amountSection 11(a)(1) of the Federal Deposit Insurance Act (12 U.S.C. 1821(a)(1)) is amended—(1)by amending subparagraph (E) to read as follows:(E)Standard maximum deposit insurance amount definedFor purposes of this Act, the term standard maximum deposit insurance amount means $150,000, adjusted as provided under subparagraph (F).; and(2)in subparagraph (F), by striking April 1 of 2010, and inserting April 1, 2015,.(b)Effective dateThe amendments made by this section shall take effect on the day that is the end of the 1-year period beginning on the date of the enactment of this Act.BRepeal of bailout authorities211.Repeal of FDIC powers under the systemic risk determinationThe Federal Deposit Insurance Act (12 U.S.C. 1811 et seq.) is amended—(1)in section 11(a)(4)(C) (12 U.S.C. 1821(a)(4)(C)), by striking other than section 13(c)(4)(G); and(2)in section 13(c)(4) (12 U.S.C. 1823(c)(4))—(A)by striking subparagraph (G); and(B)by redesignating subparagraph (H) as subparagraph (G).212.Repeal of unusual and exigent authority of the Federal ReserveSection 13(3) of the Federal Reserve Act (12 U.S.C. 343(3)) is repealed.213.Exchange Stabilization Fund(a)In generalSection 5302 of title 31, United States Code, is amended by striking stabilization fund each place such term appears and inserting Special Drawing Rights Fund.(b)Conforming amendments(1)Balanced Budget and Emergency Deficit Control Act of 1985Section 255(g)(1)(A) of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 905(g)(1)(A)) is amended by striking Exchange Stabilization Fund and inserting Special Drawing Rights Fund.(2)Emergency Economic Stabilization Act of 2008The Emergency Economic Stabilization Act of 2008 (12 U.S.C. 5211 et seq.) is amended—(A)in section 131 (12 U.S.C. 5236), by striking Exchange Stabilization Fund each place such term appears in headings and text and inserting Special Drawing Rights Fund; and(B)in the item relating to section 131 in the table of contents of such Act, by striking Exchange Stabilization Fund and inserting Special Drawing Rights Fund.(3)International Financial Institutions ActSection 1704 of the International Financial Institutions Act (22 U.S.C. 262r–3) is amended by striking stabilization fund each place such term appears and inserting Special Drawing Rights Fund.(4)Special Drawing Rights ActThe Special Drawing Rights Act (22 U.S.C. 286n et seq.) is amended by striking Exchange Stabilization Fund each place such term appears and inserting Special Drawing Rights Fund.(c)ReferencesAny reference in a law, regulation, document, paper, or other record of the United States to the Exchange Stabilization Fund shall be deemed a reference to the Special Drawing Rights Fund.(d)Funds used To reduce the debtThe Secretary of the Treasury shall liquidate all property in the Special Drawing Rights Fund (as so renamed under subsection (a)), other than Special Drawing Rights, and use all such amounts to reduce the public debt.(e)Limitation on FundSection 5302 of title 31, United States Code, is amended—(1)in subsection (a)(1)—(A)by striking is available to carry out and inserting is only available to carry out; and(B)by striking , and for investing in obligations of the United States Government those amounts in the fund the Secretary of the Treasury, with the approval of the President, decides are not required at the time to carry out this section. Proceeds of sales and investments, earnings, and interest shall be paid into the fund and are available to carry out this section. However, the fund is not available to pay administrative expenses; and(2)by striking subsection (b) and inserting the following:(b)Fund only To hold Special Drawing RightsNotwithstanding any other provision of law, only Special Drawing Rights may be deposited into the Special Drawing Rights Fund..(f)Conforming amendments(1)Bretton Woods Agreements ActSection 18 of the Bretton Woods Agreements Act (22 U.S.C. 286e–3) is hereby repealed.(2)Support for East European Democracy (SEED) Act of 1989The Support for East European Democracy (SEED) Act of 1989 (22 U.S.C. 5401 et seq.) is amended—(A)in section 101(b)(1) (22 U.S.C. 5411(b)(1)), by striking such as— and all that follows through the end of the paragraph and inserting such as the authority provided in section 102(c) of this Act.; and(B)in section 102(a) (22 U.S.C. 5412(a)), by striking section 101(b)— and all that follows through the end of the subsection and inserting section 101(b), should work closely with the European Community and international financial institutions to determine the extent of emergency assistance required by Poland for the fourth quarter of 1989..(g)Treatment of certain fundsFunds that would otherwise have been deposited into the Special Drawing Rights Fund (as so renamed under subsection (a)), but for the amendments made by this section, shall instead be paid to the Secretary of the Treasury, and the Secretary of the Treasury shall use such funds to reduce the public debt.(h)Wind-Down period for certain transactionsNotwithstanding any other provision of this section, during the 3-year period beginning on the date of the enactment of this Act, property other than Special Drawing Rights may be deposited, and maintained, in the Special Drawing Rights Fund as needed to fulfill any outstanding obligations on the Fund.CBankruptcy, not bailouts, for complex financial institutions221.Reforming the bankruptcy code to accommodate failing financial institutions(a)FindingsThe Congress finds the following:(1)Bailouts undermine market discipline and the rule of law, resulting in doubt about property rights and insulating recipients from the consequences of their mistakes.(2)A number of complex financial institutions are widely considered to be too big to fail.(3)An aggravating factor in the 2008 financial crisis was uncertainty about the security and priority of claims stemming from cross-border resolution of complex financial institutions.(4)The Federal Deposit Insurance Corporation (FDIC) has historically resolved most failing U.S. depository institutions and has the necessary expertise and discretionary authority to conduct such resolutions quickly.(5)The FDIC’s authority did not extend to all components of very large, complex financial institutions, such as insurance, stockbroker, and commodity broker operations.(6)The U.S. Constitution authorizes Congress to establish uniform laws on the subject of Bankruptcies through the United States.(7)Bankruptcy provides predictable priority for claims under the rule of law through the jurisdiction of an Article III court.(8)The lengthy adjudication of claims to ensure equality under the law of similarly situated creditors under bankruptcy can be problematic in the case of financial institutions but can be amended to preserve and protect value.(9)The Dodd-Frank Wall Street Reform and Consumer Protection Act did not establish a non-discretionary, rule-of-law-based resolution process to provide certainty for creditors of failing institutions.(10)A credible resolution process could eliminate the use of bailouts and other political interventions.(11)Additional reforms are necessary to bring certainty and predictability to the failure of large, complex, multinational financial institutions.(b)Sense of CongressIt is the sense of Congress that the Committees on the Judiciary and Financial Services of the House of Representatives and the Committees on the Judiciary and Banking, Housing, and Urban Affairs of the Senate should each report legislation proposing changes to existing law within each committee’s jurisdiction with provisions to accommodate bankruptcy proceedings for failing multinational financial institutions. Such committees should consider reforms that—(1)establish a new chapter of the bankruptcy code specifically for financial institutions, to be used in conjunction with the existing chapter 7 liquidation or chapter 11 reorganization process;(2)replace or supplement existing resolution authorities for certain kinds of institutions;(3)clarify that such resolution proceedings occur at the holding company level;(4)designate particular judges in the Second and D.C. Circuits who will hear these cases and who may appoint special masters with technical expertise to aid in the resolution;(5)continue to use FDIC expertise to resolve such institutions under the oversight of the court;(6)remove exemptions from bankruptcy proceedings for certain subsidiaries of complex financial institutions, such as insurance and brokerage operations;(7)allow primary regulators to petition for involuntary bankruptcy cases against a financial institution, to have standing and raise motions, and to file plans of reorganization;(8)establish procedures for debtor-in-possession financing to provide partial or complete payouts to some or all creditors in certain circumstances;(9)develop rules for the applicability of short-term automatic stays for certain qualified financial contracts;(10)recapitalize reorganized institutions at the holding company level, possibly by converting long-term debt into equity;(11)collaborate with foreign governments to avoid domestic ring-fencing of failing multinational financial institutions whose holding companies are located elsewhere;(12)ensure that institutions in conservatorship do not receive advantageous tax or regulatory treatment over comparable financial institutions outside of the bankruptcy process; and(13)such other additional and conforming reforms as the Committees consider necessary.